DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (Pub. No.:  US 2011/0144496)
Regarding claim 1, 25, 29-30, Li et al disclose a photoacoustic image evaluation apparatus comprising a processor configured to:
acquire a first photoacoustic image generated at a first point in time and a second photoacoustic image generated at a second point in time before the first point in time [see 0009-0011], the first and second photoacoustic images being photoacoustic images generated by detecting photoacoustic waves generated inside a subject, who has been subjected to blood vessel regeneration treatment, by emission of light into the subject [see 0034-0037];
acquire a blood vessel regeneration index, which indicates a state of a blood vessel by the regeneration treatment, based on a difference between a blood vessel included in the first photoacoustic image and a blood vessel included in the second photoacoustic image [see 0009]; 
and
display the blood vessel regeneration index on a display [see 0009].

Regarding claim 2, Li et al disclose perform registration (by combining, emphasis added) processing between the first photoacoustic image and the second photoacoustic image; and
extract a first blood vessel region included in the first photoacoustic image and a second blood vessel region included in the second photoacoustic image [see 0044].,
wherein the processor acquires the blood vessel regeneration index based on a difference between the first blood vessel region and the second blood vessel region registered by the registration processing [see 0044].

Regarding claim 3, Li et al disclose wherein the processor acquires a group of a series of first photoacoustic image candidates consecutively generated at the first point in time, and
the processor is further configured to select the first photoacoustic image, which is to be subjected to the registration processing with the second photoacoustic image, from the group of first photoacoustic image candidates [see 0009-0011 and 0034-0037]

Regarding claim 4, Li et al disclose wherein the processor acquires a group of a series of second photoacoustic image candidates consecutively generated at the second point in time, and the processor is further configured to select the second photoacoustic image, which is to be subjected to the registration processing with the first photoacoustic image, from the group of second photoacoustic image candidates [see 0009-0011, 0034-0037].

Regarding claim 5, Li et al disclose acquires a group of a series of first photoacoustic image candidates consecutively generated at the first point in time and a group of a series of second photoacoustic image candidates consecutively generated at the second point in time, and the processor is further configured to select the first photoacoustic image, which is to be subjected to the registration processing with the second photoacoustic image, from the group of first photoacoustic image candidates and select the second photoacoustic image, which is to be subjected to the registration processing with the first photoacoustic image, from the group of second photoacoustic image candidates [see 0034-0037]

Regarding claim 6, Li et al disclose wherein the processor selects the second photoacoustic image based on an image feature amount of the second photoacoustic image candidate [see 0037-0047]

Regarding claim 7, Li et al disclose wherein the processor selects the second photoacoustic image candidate, which includes an image of an insert that is inserted into the subject at the time of performing the regeneration treatment, as the second photoacoustic image [see 0037-0047].

Regarding claim 8, Li et al disclose a past image storage that stores the second photoacoustic image, wherein the past image storage stores only the second photoacoustic image selected from the group of second photoacoustic image candidates by the processor [see 0037-0047].

Regarding claim 9, Li et al disclose wherein the processor performs registration (by combining) processing between the first photoacoustic image and the second photoacoustic image based on some reference regions set in the first photoacoustic image and the second photoacoustic image [see 0009-0011, 0034-0037]

Regarding claim 10, Li et al disclose acquire a first ultrasound image corresponding to the first photoacoustic image and a second ultrasound image corresponding to the second photoacoustic image, the first and second ultrasound images being ultrasound images generated by detecting reflected ultrasound waves that are reflected inside the subject by emission of ultrasound waves to the subject,
wherein the processor performs registration processing between the first photoacoustic image and the second photoacoustic image based on the first ultrasound image and the second ultrasound image [see 0034-0037].

Regarding claim 11, Li et al disclose wherein the processor performs the registration processing based on a blood vessel having a preset thickness or more [see 0009-0011, 0034-0037].

Regarding claim 12, Li et al disclose wherein the processor performs low pass filter processing on the first photoacoustic image and the second photoacoustic image and performs the registration processing on the first photoacoustic image and the second photoacoustic image after the low pass filter processing [see 0037-0047]

Regarding claim 13, Li et al disclose wherein the processor extracts a region of a blood vessel having the preset thickness or less as the first blood vessel region and the second blood vessel region [see 0037-0047].

Regarding claim 14, Li et al disclose wherein the processor extracts a region of a blood vessel of 30 um or more and 300 um or less as the first blood vessel region and the second blood vessel region [see 0037-0047].

Regarding claim 15, Li et al disclose wherein the processor performs the registration processing by block matching and image deformation processing [see 0037-0047]

Regarding claim 16, Li et al disclose wherein the processor performs a plurality of emphasis processing using a plurality of Hessian filters corresponding to a plurality of blood vessel diameters on the first photoacoustic image and the second photoacoustic image, extracts the first blood vessel region by integrating blood vessel regions extracted from the first photoacoustic image after the plurality of emphasis processing, and extracts the second blood vessel region by integrating blood vessel regions extracted from the second photoacoustic image after the plurality of emphasis processing [see 0037-0047].

Regarding claim 17, Li et al disclose wherein the processor acquires a regenerated blood vessel region based on the first blood vessel region and the second blood vessel region and acquires the blood vessel regeneration index based on a pattern of a shape of the regenerated blood vessel region [see 0037-0047].

Regarding claim 18, Li et al disclose wherein the processor specifies, as the pattern of the shape of the regenerated blood vessel region, a pattern extending continuously over a preset length or more [see 0037-0047].

Regarding claim 19, Li et al disclose wherein processor specifies, as the pattern of the shape of the regenerated blood vessel region, a pattern in which a plurality of partial blood vessel regions having a preset length or less are intermittently distributed [see 0034-0047].

Regarding claim 20, Li et al disclose wherein the processor calculates, as the blood vessel regeneration index, a degree of increase of the number of pixels of the first blood vessel region with respect to the number of pixels of the second blood vessel region [see 0034-0047].

Regarding claim 21, Li et al disclose wherein the processor calculates, as the blood vessel regeneration index, a degree of increase of an area of the first blood vessel region with respect to an area of the second blood vessel region [see 0037-0047].

Regarding claim 22, Li et al disclose wherein the processor displays the first photoacoustic image and the second photoacoustic image side by side on the display [see 0009-0011].

Regarding claim 23, Li et al disclose wherein the first photoacoustic image and the second photoacoustic image are two-dimensional images [see 0009-0011, 0034-0037].

Regarding claim 24, Li et al disclose wherein the first photoacoustic image and the second photoacoustic image are three-dimensional images [see 0009-0011, 0034-0037].

Regarding claim 26, Li et al disclose wherein a wavelength of light emitted from the light guide plate is 500 nm or more and 1200 nm or less [see 0029].

Regarding claim 27, Li et al disclose wherein a center frequency of the probe is 9 MHz or more and 50 MHz or less [see 0029].

Regarding claim 28, Li et al disclose wherein a pitch between the transducers in the transducer array is 0.05 um or more and 200 um or less [see 0024].

Conclusion














Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793